 1   Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     NANCY ANN BARONE
 6
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
10   NANCY ANN BARONE                          )   Case No.: 1:19-cv-00101-GSA
                                               )
11                Plaintiff,                   )   STIPULATION TO EXTEND TIME
     v.                                        )   TO FILE OPENING BRIEF
12                                             )
     ANDREW SAUL,                              )   (SECOND REQUEST)
13   Commissioner of Social Security,          )
                                               )
14                                             )
                  Defendant.                   )
15                                             )
16         Plaintiff Nancy Ann Barone and Defendant Andrew Saul, Commissioner of
17   Social Security, through their undersigned attorneys, stipulate, subject to this
18   court’s approval, to extend the time by 35 days from December 3, 2019, to January
19   7, 2020, for Plaintiff to file an Opening Brief, with all other dates in the Court’s
20   scheduling order extended accordingly. This is Plaintiff's second request for an
21   extension. This request is made at the request of Plaintiff’s counsel to allow
22   additional time to fully research the issues presented. Counsel’s workload has
23   been such that she has not been able to properly address the Joint Submission and
24   three others. Counsel has been working diligently but due her hearing schedule,
25   and motion schedule has precluded addressing this motion. Counsel has taken
26
27
                                               -1-
28
 1   action to avoid further assignments until all past due joint stipulation are
 2   completed. Counsel makes this request in good faith and will not seek any further
 3   extensions.
 4   DATE: December 2, 2019           Respectfully submitted,
 5                                    LAWRENCE D. ROHLFING

 6                                           /s/ Denise Bourgeois Haley
                                 BY: _______________________
 7                                   Denise Bourgeois Haley
                                     Attorney for plaintiff Nancy Ann Barone
 8
 9
     DATE: December 2, 2019
10
                                      MCGREGOR W. SCOTT
11                                    United States Attorney
12                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel
13                                    Social Security Administration
14
15                                    /s/ S. Wyeth McAdam
16                                BY: ____________________________
                                     S. Wyeth McAdam
17                                   Special Assistant United States Attorney
                                     Attorneys for defendant Andrew Saul
18                                   Commissioner of Social Security
                                    |*authorized by e-mail|
19
20
21   IT IS SO ORDERED.

22      Dated:     December 2, 2019                        /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
                                               -2-
28
